Citation Nr: 1106652	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
pes planus, claimed as foot deformities ("foot disability") and, 
if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file. 

In January 2008, the Board granted service connection for 
asbestosis and found that new and material evidence had been 
submitted to reopen a claim for service connection for pulmonary 
sarcoidosis and, upon de novo adjudication, granted the claim for 
service connection for pulmonary sarcoidosis.  At that time the 
issue of whether there was new and material evidence to reopen a 
claim for service connection for pes planus (feet disability) was 
remanded for further development, in compliance with the holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, in May 
2009 that issue was again remanded, pursuant to the holding in 
Stegall v. West, 11 Vet. App. 268 (1998) for compliance with the 
remand instructions in January 2008.  The case has now been 
returned to the Board.  

The Board finds that new and material evidence has been submitted 
to reopen the claim for service connection for pes planus, 
claimed as foot deformities ("foot disability") but will deferred 
adjudication of whether, upon de novo review, service connection 
should be granted.  

Accordingly, the issue of whether upon de novo review service 
connection should be granted for pes planus, claimed as foot 
deformities ("foot disability") is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not appeal the October 2001 rating decision 
which denied reopening of a claim for service connection for feet 
deformities; and that decision is final. 

2.  The additional evidence received since the October 2001 
rating decision includes testimony of the Veteran's wife, a 
nurse, that he had no significant problems with his feet prior to 
service but had such problems after service and, so, relates to 
an unestablished fact necessary to substantiate the claim of 
service connection. 


CONCLUSIONS OF LAW

1.  The RO rating decision in October 2001 denying reopening of a 
claim for service connection for feet deformities became final.  
38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).  

2.  The additional evidence presented since the October 2001 
rating decision denying reopening of a claim for service 
connection for feet deformities is new and material, and the 
claim of service connection for that disability is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

As the application to reopen the claim of service connection is 
resolved in the Veteran's favor, further discussion of VCAA 
compliance is not required.  Moreover, any failure of the RO to 
comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006) is nonprejudicial.  Further discussion of VCAA compliance 
is deferred pending remand of the claim for service connection. 

Reopening

The RO originally denied the claim of service connection for pes 
planus in November 1982, finding that it had pre-existed military 
service, as indicated on a service entrance examination that had 
found second degree pes planus, but had not been aggravated 
during service, despite in service treatment.  

After the Veteran was notified of the adverse determination and 
of his procedural and appellate rights, he initiated an appeal by 
filing a Notice of Disagreement in November 1982 but after a 
Statement of the Case was issued in December 1982; he did not 
perfect the appeal by filing a Substantive Appeal, VA Form 9 or 
equivalent. 

Thereafter, reopening of that claim, described as foot problems, 
was denied by an April 1997 rating decision, and again in a June 
2001 rating decision denying reopening of service connection for 
feet deformities.  More recently, the Veteran was notified by RO 
letter in October 2001 that reopening of the claim for service 
connection for feet deformities was denied but he did not appeal 
the rating decision.  By operation of law, the October 2001 
rating decision, denying the reopening of that claim for service 
connection became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then 
of record. 38 U.S.C.A. § 7105(c).  New and material evidence is 
required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  The ultimate weight to be 
accorded evidence is a question of fact that must be determined 
based on all of the evidence on file but only after a claim is 
reopened.  Justus, 3 Vet. App. at 513. 

The current application to reopen the claim of service connection 
was received at the RO in October 2003.  As to applications 
received after the 2001 revision of the regulation governing what 
constitutes new and material evidence, new evidence, as defined 
by the new regulation, means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after new 
and material evidence has been submitted to reopen a claim and 
adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1994).  

Analysis

At the December 2007 travel Board hearing the Veteran's wife 
stated that she had known him since he was in the military.  Page 
5 of the transcript of that hearing.  The Veteran testified that 
Dr. H. had written a letter of January 29, 2004, to the Veteran 
stating that the Veteran's pes planus was acquired while wearing 
combat boots.  The Veteran further testified that when stationed 
in Germany during service he had received medical attention for 
his feet and had been told that there was nothing more that could 
be done because they had degenerated but it had been recommended 
that he no longer wear boot but, rather, that he use low-cut 
dress shoes.  Also, he had been given a profile precluding any 
running, jumping or prolonged standing.  He had not had any 
problems with his feet when he entered military service.  He had 
been given a physical profile due to his feet after basic 
training.  Page 6.  This service separation examination had been 
perfunctory and he had been told that if he complained of 
anything he might be detained for as much as a week.  The 
Veteran's wife also testified that the Veteran's feet had not 
been in that bad of shape prior to military service.  Page 7.  
She testified that she was a nurse and that she had noticed that 
he had problems with his feet after his military service.  The 
Veteran also testified that after his military service he had had 
surgery on his feet and that there had been complications, in the 
form of an infection, after the surgery.  Page 8.  His wife 
testified that the infection after the surgery at a VA Medical 
Center in Montgomery, Alabama, in 2003 or 2004 was so bad that 
pins had been inserted in his feet but that the infection was so 
bad that the pins had spontaneously come out.  Pages 8 and 9.  
The Veteran testified that the surgery had been for correction of 
hammertoes and his wife testified that it was also because a 
tumor had grown in a joint of a great toe.  The Veteran stated 
that he had been told that the soft bone and tissue had 
deteriorated in the big toe and that when the surgery had been 
done there was nothing to clamp it to in order to hold it in 
place and, as a result, it had deteriorated.  Page 9.  The 
Veteran also testified that he used corrective shoes or inserts 
due to his pes planus which provided some help but had not 
relieved his pain.  Further surgery on his feet had been 
recommended but he did not want it.  Page 10.  

The Veteran testified that the physician that had provided the 
statement in January 2004 pertaining to pes planus had also 
addressed the matter of the Veteran's hammertoes.  This physician 
was a VA podiatrist at the VA facility in Montgomery.  Page 11.  
The Veteran's service representative stated that the report of 
this podiatrist should be in the Veteran's claim file.  Page 12.  

Additional VA outpatient treatment records show continued 
treatment of the Veteran's feet and toes, including having had 
surgery.  However, up-dated VA outpatient records are not new 
and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical nexus, 
does not constitute new and material evidence).  

When the underlying medical nature of lay evidence has been 
significantly diluted, as in the connection between a lay account 
of past medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical' evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  

Here, the testimony of the Veteran's wife, a nurse, that the 
Veteran had not had significant problems with his feet prior to 
service but had had such problems after service relates to the 
questions of whether the claimed disability pre-existed service 
and whether it was aggravated during service.  Her testimony, as 
a nurse, is competent and, so, it is not only new and material 
but is sufficient to reopen the claim.  This is particularly true 
in light of the testimony that a VA podiatrist issued a written 
statement to the effect that the Veteran's current problems with 
his feet were initially caused by wearing boots during service.  
While this testimony is from the Veteran and not his wife, who is 
a nurse, she was present at the hearing and nothing in her 
testimony contradicts the testimony that such a statement had 
been created by a VA podiatrist.  Also, the statement of the 
service representative that such a statement exists is 
significant.  

The additional evidence, in the form of the competent testimony 
of the Veteran's wife, a nurse, addresses the matter of, 
potentially, the existence or not of disability of the Veteran's 
feet prior to service, the degree of any such disability at 
service entrance, and problems with his feet immediately after 
service which might impact of the question of any inservice 
aggravation of the disability.  Thus, the additional evidence, in 
the form of the testimony of the Veteran's wife, a nurse, is 
competent.  Thus, it is new and material because it relates to 
the unestablished fact and raises a reasonable possibility of 
substantiating the claim. 

The weighing of the credibility of the evidence must take place 
only after reopening and upon de novo adjudication.

Accordingly, the question posed by the Veteran's service 
representative in the November 2004 Statement of Accredited 
Representative, in lieu of VA Form 646, that the original 1982 
rating decision had not applied a standard of law created in 2003 
by General Counsel Opinion 3-2003 need not be addressed.  Indeed, 
such a matter would be addressed only if there were a motion to 
revise that 1982 decision on the basis that the failure to apply 
the correct legal standard was clearly and unmistakably erroneous 
and any such motion would have to be first raised with and 
adjudicated by the RO.  

As the evidence is new and material, the claim for service 
connection for pes planus, claimed as foot deformities ("foot 
disability") is reopened.  




ORDER

As new and material evidence has been presented, the claim of 
service connection for pes planus, claimed as foot deformities 
("foot disability") is reopened, and to this extent only the 
appeal is granted. 


REMAND

The hearing testimony also indicates that there may be an 
outstanding statement, dated January 29, 2004, from a treating VA 
podiatrist.  While the service representative stated that this 
particular podiatrist's statement should be on file, after a 
thorough review of the claim files, the Board is convinced that 
this statement, if it exists, is not on file.  Accordingly, 
because the hearing testimony indicates that there exists a 
favorable medical opinion, the appropriate steps must be taken to 
locate it and associate it with the claim file.  

In the January 2001 Informal Hearing Presentation, the Veteran's 
service representative requested that the Veteran be afforded a 
VA nexus medical examination.  The Board notes that a VA medical 
examination or medical opinion is not authorized unless new and 
material evidence is presented.  Generally see 38 C.F.R. 
§ 3.159(c)(4)(iii).  Here, because such evidence has been 
presented, the Veteran should be afforded such an examination 
inasmuch as he has never been accorded such an examination since 
his discharge from active service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his 
representative and request that they submit a 
copy of the January 29, 2004, statement which 
the Veteran testified that a VA podiatrist 
had created and given the Veteran.  

If the Veteran or his representative, or 
both, are unable to obtain this state, 
contact the treating VA podiatrist whom the 
Veteran contends created the document, and 
ask the podiatrist is such a statement was 
created and, if so, to submit the statement 
or a duplicate thereof for the purpose of 
associating the statement in the claim files.  

Consideration should be given to taking any 
other steps or measures needed to obtain such 
statement and associate it with the claim 
files.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current disability of the feet and the toes 
found to be present.  The claims folders 
should be made available to the examiner for 
review.  

The examiner is asked to express an opinion 
as to following questions:

a).  Based upon an assessment of the entire 
record and given any findings on the report 
of the service entrance examination, did the 
Veteran have any defects, infirmities or 
disorders of the feet or toes prior to the 
Veteran's entrance into service in November 
1970?  If so, please specify the condition, 
and if possible, the approximate date of its 
onset.  

b).  If a disorder or disorders of the feet 
or toes existed prior to the Veteran's 
entrance into service, was there a worsening 
of this preexisting condition during the 
Veteran's period of service from November 
1970 to November 1973?  In answering this 
question, the examiner is asked to specify 
whether the Veteran experienced temporary or 
intermittent symptoms during service; or, 
whether the Veteran developed a permanent 
worsening of any underlying pathology during 
service? 

c).  If the Veteran developed a permanent 
worsening of any preexisting disability(ies) 
of the feet or toes during service from 
November 1970 to November 1973 , was such 
worsening due to the natural progress of that 
condition?  

d).  If preexisting disability(ies) of the 
feet or toes is not found to have existed 
prior to the Veteran's entrance into service, 
is it at least as likely as not (50 percent 
or greater probability), that any such 
condition had its onset during service, or 
was otherwise caused by any incident or event 
that occurred during service? This should 
include whether, as contended by the Veteran, 
current disability of his feet or toes is due 
to his wearing boots during service. 

With respect to question "d," the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

A complete rationale must be given for any 
opinion expressed, and foundation of all 
conclusions should be set forth.  The 
examiner is asked to answer each of the 
questions as posed.  The report of this 
examination should be associated with the 
claim files. 

If the requested opinion(s) cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
explaining the basis therefor.   

3.  The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the claim for service 
connection.  

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, readjudicate 
the Veteran's claim on the merits.  

In addressing the claim of inservice 
aggravation of pre-existing disability the 
adjudicator must utilize the standard set 
forth in Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC No. 3-2003 (July 16, 
2003), holding that the presumption of 
soundness may only be rebutted by showing 
clear and unmistakable evidence of both pre-
service existence and no in-service 
aggravation.  

6.  If the benefit is not granted, send the 
Veteran and his representative a Supplemental 
Statement of the Case (SSOC) and give them 
time to respond to it before returning the 
case to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


